Title: To George Washington from John Jay, 26 February 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 26th Feby 1779

Your Excellency will receive enclosed with this Letter Copies of two Acts of Congress, one of the 18th Inst. establishing Regulations for the Department of Inspector General—The other of the 25th respecting the Defence of the Western Frontiers, with the Applications of Connecticut, New York, and Pennsylvania to Congress on that Subject. I have the Honor to be Sir With the greatest Respect & Esteem Your Excelly’s most Obedt & Hble Servt
J. Jay
